Citation Nr: 0916533	
Decision Date: 05/04/09    Archive Date: 05/12/09

DOCKET NO.  07-32 694	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for chronic kidney disease.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Nicole Klassen, Associate Counsel







INTRODUCTION

The Veteran served on active duty from March 1941 to July 
1945, including service in Papau, New Guinea. 

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a December 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina, which denied the above claim. 

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Unfortunately, a remand is required in this case.  Although 
the Board sincerely regrets the additional delay, it is 
necessary to ensure that there is a complete record upon 
which to decide the Veteran's claim so that he is afforded 
every possible consideration.  

The Veteran contends that his currently diagnosed chronic 
kidney disease was caused by, or is related to, having 
malaria during service.  The Veteran has reported that he had 
malaria on several occasions during service; once in May 
1944, when he was treated at the base hospital, and again 
when he went home on leave from April 1945 and May 1945. 

At the outset, the Board notes that the Veteran's service 
treatment records were found to be unavailable in September 
2006 after attempts to associate such records were made 
earlier that month.  
 
In October 2007, one of the Veteran's lifelong friends 
submitted a statement indicating that when the Veteran 
returned from service in 1945, his complexion and eyes were 
yellow and he was very slender looking.  She also stated that 
he was recovering from malaria fever after service in the 
South Pacific.  

In August 2006, the Veteran's private physician, David B. 
Fuller, D.O., P.C., diagnosed him with chronic kidney 
disease.   

The Board acknowledges that, in cases where the Veteran's 
service medical records are unavailable through no fault of 
his own, there is a "heightened duty" to assist him in the 
development of the case.  See O'Hare v. Derwinski, 1 Vet. 
App. 365 (1991); Cuevas v. Principi, 3 Vet. App. 542 (1992).  
This heightened duty includes providing a medical examination 
if review of the evidence of record determines that such 
examination is necessary to decide the claim. 38 C.F.R. § 
3.159(c)(4) (2008).  Under the Veterans Claims Assistance Act 
of 2000 (VCAA), VA is obliged to provide a medical 
examination and/or get a medical opinion when the record 
contains competent evidence that the claimant has a current 
disability; the record indicates that the disability, or 
signs and symptoms of disability, may be associated with 
active service; and the record does not contain sufficient 
information to make a decision on the claim.  38 U.S.C.A. § 
5103A (d) (West 2002); McLendon v. Nicholson, 20 Vet. App. 79 
(2006).  Here, there is evidence of record indicating that 
the Veteran may have had malaria during service, and current 
evidence of chronic kidney disease.  Therefore, the Board 
finds that a medical opinion regarding the etiology of the 
appellant's kidney disease is necessary to make a 
determination in this case.  

To date, no treatment records from Dr. Fuller have been 
associated with the claims file.  These records should be 
obtained on remand.  Additionally, although a request for 
service treatment records was made in September 2006, further 
efforts to confirm the Veteran's reports of in-service 
treatment for malaria at a military base hospital should be 
undertaken to ensure that all such records have been 
obtained.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  Expedited 
handling is requested.)

1.  Contact the National Personnel Records 
Center and/or any other indicated agency, 
and request copies of the Veteran's 
complete service treatment records, 
including all hospital clinical records.  
The Board is particularly interested in 
records from the base hospital where the 
Veteran's unit was located in May 1944.  

2.  Make arrangements to obtain the 
appellant's complete private treatment 
records from Dr. David B. Fuller.  

3.  Thereafter, schedule the appellant for 
an appropriate VA examination.  The claims 
file and a copy of this remand must be 
made available to and reviewed by the 
examiner in conjunction with the 
examination.  

Appropriate testing, including a blood 
smear for malaria parasites, should be 
conducted.  

The examiner should provide a medical 
opinion as to whether it is at least as 
likely as not (50 percent or greater 
probability) that any diagnosed kidney 
disease had its onset during active 
service or is related to any in-service 
disease or injury, including an in-service 
case of malaria.  

The examiner must provide a comprehensive 
report including complete rationales for 
all opinions and conclusions reached, 
citing the objective medical findings 
leading to the conclusions.

4.  Finally, readjudicate the appellant's 
claim on appeal.  If the claim remains 
denied, provide the appellant and his 
representative with a supplemental 
statement of the case and allow an 
appropriate time for response.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2008).




_________________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).



